MARY K. HOFF, Presiding Judge.
Brian Keith Maurer appeals from the “JUDGMENT/DECREE OF DISSOLUTION” entered on May 22, 1997 by Family Court Commissioner M. Zane Yates. We dismiss the appeal for lack of jurisdiction.
In Slay v. Slay, 965 S.W.2d 845 (Mo. banc 1998), our Supreme Court decided this Court lacks jurisdiction to consider an appeal from a family court commissioner’s purported judgment which was not signed by a judge. See State ex rel York v. Daugherty, 969 S.W.2d 223 (Mo. banc 1998); In re Bumes, 975 S.W.2d 266 (Mo.App. S.D.1998); Chick v. Chick, 969 S.W.2d 387 (Mo.App. W.D.1998). In the record before us, we have not found a judgment entered by “a person selected for office in accordance with and authorized to exercise judicial power by article V of the state constitution_” Slay, 965 S.W.2d at 845. Therefore, we lack jurisdiction to consider this appeal because no final, appealable judgment has been entered as required by Rule 74.01.
Appeal dismissed.
GARY M. GAERTNER, J. and RHODES RUSSELL, J., concur.